DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 10/23/20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply comparing different conditions and criteria to different thresholds and rendering a path based on the results can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Even displaying the output of a computation does not sufficiently disclose additional elements to overcome the rejection.
MPEP 2106.04(a)(2) III. A. states:
“claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);”

Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as “controlling the autonomous vehicle based on the rendered acquisition path” may overcome the rejection.
Dependent claims do not recite any further limitations that cause the claims to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims are not patent eligible under the same rationale as provided for in the rejection of the independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Medagoda et al. (US 2017/0293303).

Regarding claims 1, 8, and 15, Medagoda discloses a line acquisition path generation system including an apparatus/method/non-transitory computer readable medium comprising instructions and one or more processors comprising (¶74): 
a display handler to, in response to a directional condition of an autonomous vehicle satisfying a threshold, render an acquisition path for the autonomous vehicle, the acquisition path specifying a route along which the autonomous vehicle is to travel to acquire a guidance path (¶20 and ¶48-52 – line acquisition system corresponding to the recited display handler which detects cross-track error and heading error are within predefined threshold values corresponding to the recited directional condition of an autonomous vehicle satisfying a threshold to determine an acquisition path 134 corresponding to the recited route along which the autonomous vehicle is to travel to acquire the destination path corresponding to the recited guidance path); and 
a vehicle condition controller to, in response to determining that a real time display criterion is satisfied, redetermine whether the directional condition of the autonomous vehicle satisfies the threshold to cause the display handler to re-render the acquisition path (¶43-52 – if the line acquisition system does not simulate the vehicle converges with the destination path where convergence corresponding to the recited real time display criterion the line acquisition system jumps back to operation 200C and calculates a next demanded vehicle curvature for generating next simulated vehicle states toward the destination path corresponding to the recited re-render the acquisition path).

Regarding claims 2, 9, and 16, Medagoda further discloses the directional condition includes at least one of lateral error of the autonomous vehicle or heading error of the autonomous vehicle (¶20 and ¶48-52 – line acquisition system corresponding to the recited display handler which detects cross-track error and heading error are within predefined threshold values corresponding to the recited directional condition of an autonomous vehicle being a lateral or heading error).

Regarding claims 6, 13, and 20, Medagoda further discloses the display handler is to, in response to the real time display criterion not being satisfied, maintain the rendering of the acquisition path (¶48 - the line acquisition system determines if the simulated vehicle states converge with the destination path. For example, the line acquisition system determines if the cross-track error and heading error are within predefined threshold values, where the convergence corresponding to the recited real time display criterion, where creating a new curvature path is only determined if it does not satisfy the convergence therefore corresponding to the recited maintaining the rendering of the acquisition path).

Regarding claims 7 and 14, Medagoda further discloses the threshold is a first threshold and the real time display criterion includes at least one of whether a timer has expired, whether the autonomous vehicle has travelled a distance as compared to a second threshold, or whether a heading of the autonomous vehicle has changed as compared to a third threshold (¶20 and ¶48-52 – line acquisition system corresponding to the recited display handler which detects cross-track error and heading error are within predefined threshold values corresponding to the recited directional condition of an autonomous vehicle satisfying a threshold to determine an acquisition path 134 corresponding to the recited route along which the autonomous vehicle is to travel to acquire the destination path corresponding to the recited guidance path where convergence corresponding to the recited real time display criterion includes a cross-track error of less than or equal to 2 centimeters and a heading error of less than or equal to 5 degrees corresponding to the recited distance threshold or heading threshold as compared to the destination path or guidance path.  The claim element “includes at least one of” only requires one of the following elements to be present in order for the claim to be disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over
Medagoda et al. (US 2017/0293303), as applied to claims 1, 8, and 15 above, in view of Letwin et al. (US 2017/0269593).

Regarding claims 3, 10, and 17, Medagoda does not disclose an autonomous standby switch however Letwin discloses an autonomous drive control system including a communication processor to determine whether the autonomous vehicle is in a standby autonomous mode of operation based on a status of at least one of a switch or a button (¶47 – auto engage button may be carried out by toggling a mechanical switch to transition from standby to autonomous states).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control system of Medagoda with the autonomous mode standby portion of Letwin in order to allow a user to engage the autonomous driving mode at any time from the standby state 330 (Letwin - ¶46).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Medagoda et al. (US 2017/0293303), as applied to claims 1, 8, and 15 above, in view of Davidson (US 2016/0171012)

Regarding claims 4, 11, and 18, Medagoda further discloses acquisition path is displayed in a dashed line (Figs. 6A-11B) and while technically displaying the guidance path in black is a color, does not mention visual output of the guidance path.
However, Davidson discloses a vehicle map data system including the guidance path is displayed in a color and the display handler is to render the acquisition path as a dashed line in the color (¶72 - visual indications may be different line formats or colors, different line types, dialog boxes, and/or the like. The combination of the acquisition path and guidance path of Medagoda with the visual indications of Davidson fully disclose the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous vehicle control system of Medagoda with the visual indications of Davidson in order to allow a user to distinguish the differences in telematics data and map data (Davidson - ¶72).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over
Medagoda et al. (US 2017/0293303), as applied to claims 1, 8, and 15 above, in view of Kovach et al. (US 2020/0260634).

Regarding claims 5, 12, and 19, Medagoda further discloses the acquisition path is a first acquisition path, the directional condition is a first directional condition (¶20 and ¶48-52 – line acquisition system corresponding to the recited display handler which detects cross-track error and heading error are within predefined threshold values corresponding to the recited directional condition of an autonomous vehicle satisfying a threshold to determine an acquisition path 134 corresponding to the recited route along which the autonomous vehicle is to travel to acquire the destination path corresponding to the recited guidance path, and 
Medagoda does not explicitly disclose implementing a second path/condition for the attached implement however Kovach discloses a system for monitoring soil conditions in a field including the display handler is to, when guidance information specifying a second directional condition of an implement attached to the autonomous vehicle is available, render a second acquisition path for the implement (¶39 - monitor the motion of its respective tool(s) independent of the frame of the implement 10 corresponding to the recited second directional condition of the implement attached to the autonomous vehicle with independent movements corresponding to the recited second acquisition path.  The combination of the acquisition path correction system of Medagoda with the independent implement control/monitoring of Kovach fully discloses the elements as claimed.).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the acquisition path correction system of Medagoda with the independent implement control/monitoring of Kovach in order to create a level and uniform layer of tilled soil across the field to form a proper seedbed for subsequent planting operations utilizing implement specific control function (Kovach - ¶3).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Chiocco (US 2010/0018726) discloses a system for machine guidance control including comparing a guidance path to a predetermined position data threshold based on offsets and determining whether a correction is required (¶31).

	Askarpour et al. (US 2016/0334219) discloses a system of utilizing a time period for detecting whether changes exceed a predetermined threshold to determine whether corrective action is required (¶24-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665